In the
    United States Court of Appeals
              For the Seventh Circuit
                        ____________

No. 05-4736
CLYDE B. WILLIAMS,
                                            Petitioner-Appellant,
                               v.

BYRAN BARTOW,
                                            Respondent-Appellee.
                        ____________
           Appeal from the United States District Court
              for the Eastern District of Wisconsin.
            No. 05 C 89—William C. Griesbach, Judge.
                        ____________
       ON MOTION FOR APPOINTMENT OF COUNSEL
                   ____________
                       JUNE 21, 2007Œ
                        ____________


   RIPPLE, Circuit Judge (in chambers). Clyde Williams has
filed a motion for the appointment of counsel to assist
him in the preparation of his petition for certiorari to the
Supreme Court of the United States. Because this court’s
plan for furnishing representation under the Criminal
Justice Act of 1964 imposes certain responsibilities on
appointed counsel in this respect, I ordered appointed


Œ
  This chambers opinion was released initially in typescript
form.
2                                               No. 05-4736

counsel to reply to the motion. For the reasons set forth in
this chambers opinion, I now deny the motion.
   Petitioner Clyde Williams was convicted in Wisconsin
state court of three counts of first-degree sexual assault
of a child. After unsuccessfully pursuing his state court
direct appeal, he filed a petition for habeas corpus in the
United States District Court for the Eastern District of
Wisconsin. The district court denied relief, and on March
20, 2007, this court affirmed. See Williams v. Bartow, 481
F.3d 492 (7th Cir. 2007). On appeal, Mr. Williams argued
that (1) he was placed twice in jeopardy on certain offenses
after the district court granted a mistrial and he was
retried, (2) the prosecutor vindictively prosecuted him by
adding new charges for a separate crime when Mr. Wil-
liams refused to enter into a plea agreement after he gained
a new trial on appeal, and (3) his right to a speedy trial
was violated by substantial delays during his final trial.
This court, relying on established precedent, affirmed the
district court on all points. In his current motion,
Mr. Williams only asks this court to appoint new counsel
to file a petition for a writ of certiorari.
  In response to this court’s order, his attorney has filed a
statement advising the court that he believes there are no
reasonable grounds for a petition for a writ of certiorari.
Counsel represents that he wrote a letter to Mr. Williams
explaining that he did not believe the Supreme Court of the
United States would grant certiorari in Mr. Williams’ case.
The letter further described Mr. Williams’ right to file the
petition on his own or to motion this court to appoint
new counsel to file a petition for him. Finally, the letter
invited Mr. Williams to contact counsel if he had any
questions.
 The Seventh Circuit Plan for furnishing representation
under the Criminal Justice Act of 1964 requires an ap-
No. 05-4736                                                 3

pointed attorney to advise the defendant in writing of his
right to seek review by the Supreme Court. See Seventh
Circuit Plan, V.3. If, after consultation, the defendant so
requests and there are reasonable grounds for counsel
properly to do so, the attorney must prepare and file a
petition for a writ of certiorari. Id. If counsel determines
that reasonable grounds for filing a petition do not exist,
counsel must promptly inform the defendant and the
defendant may file a motion asking this court to direct
counsel to seek certiorari. Id.; see also United States v.
Howell, 37 F.3d 1207 (7th Cir. 1994) (Ripple, J. in chambers).
   Counsel’s response demonstrates that he has fulfilled
his duties under the Plan. Counsel points out that Mr.
Williams’ case did not involve either a division among the
federal circuits on an important issue of law, a new issue
of federal law on which the Supreme Court has not ruled
or an implausible interpretation of the Constitution or a
federal statute. While these factors are not the only ones
that the Supreme Court might consider in determining to
grant certiorari, see Supreme Court Rule 10, it is clear
that, under the circumstances of this case, counsel’s advice
fulfilled his responsibility of assessing the merits of the
case and advising his client of whether there are reason-
able grounds for seeking a writ of certiorari. Although this
court has the authority to direct counsel to file a petition
for certiorari, see Seventh Circuit Plan, V.3, there is cer-
tainly no basis for such action here. Notably, Mr. Williams
does not indicate what arguments he would like counsel
to raise in a petition for certiorari.
  Under these circumstances, there is no sound basis for
the appointment of new counsel, and Mr. Williams’ motion
for the appointment of counsel must be denied.
                                            MOTION DENIED
4                                          No. 05-4736

A true Copy:
      Teste:

                     _____________________________
                     Clerk of the United States Court of
                       Appeals for the Seventh Circuit




               USCA-02-C-0072—6-28-07